Title: Jonathan Williams, Jr., to the American Commissioners, 26 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 26. 1777
Agreeable to the determination I mention’d in my last every operation relative to the annonyme remains suspended. I have notified Mr. Peltier that I would not consent to any alteration of your orders and that he might take his ship and do what he pleased on Mr. Montieus Account but nothing on Yours. She lays at Paimbeauf with part of her Cargo on board and the rest alongside in Lighters.
I have lost a month’s Valuable Time, because the Models have not come. If you please I will now put 10,000 Suits in hand without them, and am Confident can get them done at a Cheaper Rate and with greater expidition than those you have ordered at Paris will turn out when delivered here.
Since writing the above I am favor’d with Mr. Deans from Havre. I shall desire Capt. Hynson to go down for a very perticular examination tomorrow. I have ordered the Lighters back to Nantes. There are about 80. or 100 bales on board which will be all she will carry if the passengers go. These shall remain till I hear from you again and then shall act as you order. I think as I wrote Last that if she goes Straight the fewer bales are on board the better. I am yours
JW
To The Commissioners at Paris
